DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed December 6, 2021 have been fully considered and they are persuasive.
Claims 1, 5, 6, 14, 15, and 18-22 were amended.
The rejection of claims 14-20 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the claim amendments.
The rejection of the claims under 35 U.S.C. § 103 over Chen (US 2015/0106888) in view of Jakobsson (US 2011/0016534) has been withdrawn in view of the claim amendments and response provided on pg. 10 of the REMARKS.

Allowable Subject Matter
Claims 1-22 are allowed. No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on December 6, 2021. Additional relevant prior arts are listed in the following section.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0300324: Discloses recommending documents on a mobile device based on context information, such as when a document was last accessed. A weight may be given to a document based on how recently the access occurred and how closely the context for the prior access matches with the current context. See [0060].
US 2015/0199347: Discloses promoting documents based on activity level. The document promotion system generates an activity score based on a weighted combination of sub-scores. One sub-score includes the recency of user activity. See [0009]-[0010].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-24-2022